Citation Nr: 0842552	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-37 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma



THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical treatment provided from April 22, 2006, to April 24, 
2006, at Integris Baptist Medical Center in Oklahoma City, 
Oklahoma.  



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Oklahoma City, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on May 14, 2008, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection has not been established for any 
disabilities.

3.  On April 22, 2006, the veteran was taken by ambulance to 
Integris Baptist Hospital where he received private medical 
care for complaints of chest pain and shortness of breath.  
He was subsequently discharged from the hospital on April 24, 
2006.

4.  Payment or reimbursement of the cost of the private 
medical care received from April 22, 2006, to April 24, 2006, 
was not authorized in advance by VA.

5.  A VA facility was feasibly available at the time of the 
private medical care between April 22, 2006, and April 24, 
2006.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by Integris Baptist Hospital in Oklahoma 
City, Oklahoma, from April 22, 2006, to April 24, 2006, have 
not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim. See 38 
C.F.R. § 3.159(b)(1).
In this case, the Board does acknowledge that the RO did not 
provide the veteran with notice prior to the initial rating 
decision in September 2006.  Nevertheless, the RO did send 
the veteran a letter in October 2006, which did inform him 
about the division of responsibilities in obtaining the 
evidence.  The Board finds that any defect with respect to 
the timing of the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claim was readjudicated in 
a statement of the case (SOC).  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively,"  
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, because the claim in this case is governed by the 
provisions of Chapter 71 of Title 38 of the United States 
Code, the law pertaining to the duty to notify and to assist 
and its implementing regulations are not applicable to such 
claims.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that such law is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his claim for 
payment or reimbursement of medical expenses.  

The Board notes that the relevant and probative evidence 
consists of evidence regarding the veteran's entitlement to 
reimbursement or payment of the cost of private medical care.  
That evidence, including the veteran's private medical 
records, is associated with the claims file.  Moreover, the 
veteran has not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review. 

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to establish his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Simply put, the record is complete regarding the claim for 
reimbursement or payment of the cost of private medical care 
and that matter is ready for appellate review.  

In short, the Board concludes from that review that the 
requirements for the fair development of the appeal have been 
met in this case.  There is no outstanding evidence, and this 
case does not turn on a medical question for which an opinion 
would be necessary.


Law and Analysis

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728. See 
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible 
for payment or reimbursement for emergency services for non-
service connected conditions in non-VA facilities, the 
veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);
(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided. 38 
C.F.R. § 17.1002. 

The veteran seeks payment or reimbursement for emergency 
services rendered for a nonservice-connected disorder, in a 
non-VA facility, from April 22, 2006, to April 24, 2006, 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.  The 
veteran maintains that his condition was emergent and that VA 
facilities were not feasibly available for his care.  In 
particular, he contends that the catheterization laboratory 
at the VA Medical Center in Oklahoma City, Oklahoma, was 
closed; that the VA facility was on divert status; and, that 
he did not have time to go to that VA facility. 

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law 
provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice- 
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature, resulting from a service- connected 
disability;(4) For any illness, injury or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. § Chapter 31 and who 
is medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 
11 Vet. App. 45, 49 (1998).

In this case, the veteran does not meet all of the criteria 
of 38 C.F.R. § 17.120(a). The veteran's treatment at Integris 
Baptist Hospital was not for a service-connected disability, 
as service connection has not been established for any 
disorder.  Consequently, the treatment was also not for a 
non-service-connected disability having aggravated a service-
connected disability.  Similarly, that treatment was not 
provided pursuant to any disability for a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability.  Additionally, there is no 
evidence that the veteran is participating in a 
rehabilitation program.  The provisions in 38 C.F.R. § 17.120 
are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) (use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met); cf. Johnson v. Brown, 7 Vet. 
App. 95 (1994) (only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned).  
Thus, the Board need not address (b) and (c), although these 
criteria will be discussed in more detail below in the 
context of entitlement under 38 U.S.C.A. § 1725.  
Accordingly, a favorable resolution of the claim is not 
warranted under 38 U.S.C.A. § 1728.

The claim for payment or reimbursement at issue was initially 
denied by the VAMC in Oklahoma City, Oklahoma in September 
2006.  The explanation given was that VA facilities were 
reasonably available for that care.

Under the primary avenue of possible entitlement in this 
case, the criteria for payment or reimbursement for emergency 
service in non-VA facilities under 38 U.S.C.A. § 1725 
includes the requirement that the services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  An emergency is defined as "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (citations omitted) 
(emphasis in original).  The Board notes that 38 C.F.R. § 
17.1002, one of the regulations implementing the Veterans 
Millennium Health Care and Benefits Act, also defines 
emergency services.  See 38 C.F.R. § 17.1002(b).  Although 
certainly not a binding definition when considering 
reimbursement under 38 C.F.R. § 17.120, it does provide a 
frame of reference.

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and the regulation indicates that this 
standard is met if there is an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent from a purely medical standpoint 
in order to qualify for payment or reimbursement under 38 
U.S.C.A. § 1725.  Rather, it need only be demonstrated that 
the initial evaluation and treatment was for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.

In this case, the private medical records clearly establish 
that the medical treatment at issue provided was emergent.  
The veteran called for an ambulance on April 22, 2004, 
because he was experiencing a sudden onset of shortness of 
breath and chest pain that radiated to his right arm.  The 
paramedics assessed him as having unstable angina, precordial 
(heart) pain, and shortness of breath, and they provided him 
with three nitroglycerin sprays and baby aspirin.  They also 
performed an electrocardiogram, which revealed elevations in 
the inferior leads with some ST depression in the 
anterolateral leads.   He was transported to the emergency 
department at Integris Baptist Hospital where another 
electrocardiogram was performed.  The results of that testing 
did not appear significantly changed from the initial 
electrocardiogram.  He was administered additional 
nitroglycerin as well as heparin.  Following further 
evaluation and treatment by a physician, it was noted that 
acute coronary syndrome had to be ruled out, and the veteran 
was taken to a catheterization laboratory that day.  He 
remained in the hospital post stent until the time of his 
discharge on April 24, 2006.  Based on the foregoing, the 
Board concludes that the veteran was treated for a condition 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  

Nevertheless, the other pertinent inquiry in this case is, 
under 38 C.F.R. § 17.1002(c), whether a VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them before hand would not have been considered 
reasonable by a prudent layperson.  "Feasibly available" is 
not defined in the relevant statute or regulation.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.  However, the provisions 
of 38 C.F.R. § 17.53, also for application, state that a VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. §§ 
17.52, 17.53.  For example, a VA facility would not be 
feasibly available if there were evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center.  
See 38 C.F.R. § 17.1002(c).

In this case, the evidence of record does not establish that 
a VA medical facility was not feasibly available to provide 
the veteran with medical treatment between April 22, 2006, 
and April 24, 2006.  The Board notes that there is a VA 
Medical Center in Oklahoma, City, Oklahoma, which is the same 
city in which Integris Baptist Hospital is located.  A review 
of the divert logs of the VA Medical Center in Oklahoma City, 
Oklahoma, does not indicate that VA was on any type of divert 
status when the veteran was taken to Integris Baptist 
Hospital on April 22, 2006.  Indeed, there was no call listed 
on those logs during the time the veteran was taken to the 
private hospital.  As such, it does not appear that an 
attempt was made to take the veteran to the VA Medical Center 
in Oklahoma City, Oklahoma.  

In addition, the Emergency Medical Services Authority (EMSA) 
report listed the reason for the destination of Integris 
Baptist Hospital as being the patient's choice.   The Board 
notes that no reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities.  38 C.F.R. § 17.130 (2008).  

Moreover, the private medical records obtained from Integris 
Baptist Hospital did not indicate that the VA Medical Center 
in Oklahoma City, Oklahoma, was ever contacted for the 
transfer of the veteran, despite a notation in the treatment 
records that the veteran receives his medications from VA and 
that he was instructed to make an appointment at VA following 
his discharge.  

Based on the foregoing, the Board concludes that a VA medical 
facility was feasibly available to provide the treatment in 
question.  Accordingly, the Board must find that the veteran 
is not eligible to receive reimbursement for the reasonable 
value of the treatment in question under the provisions of 38 
U.S.C.A. § 1725.  For these reasons and bases, the 
preponderance of the evidence is against the veteran's claim, 
and there is no reasonable doubt to resolve in his favor.  
Accordingly, the veteran's claim must be denied.  38 C.F.R. 
§§ 3.102, 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

The Board recognizes that there are financial difficulties 
that arise from unexpected medical expenses.  However, while 
the Board is sympathetic toward the veteran, it is bound by 
the law, and this decision is dictated by the relevant 
statutes and regulations.  As the evidence of record shows 
that a VA facility was feasibly available, the Board is 
without authority to grant benefits.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided by Integris Baptist Hospital in 
Oklahoma City, Oklahoma, from April 22, 2006, to April 24, 
2006, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


